Title: From Alexander Hamilton to James McHenry, 12 November 1799
From: Hamilton, Alexander
To: McHenry, James


          
            Sir,
            NY. Nor. 12th. 1799
          
          I have just received your letter of the ninth instant, and have to observe that I do it does not appear to me important that a company should be stationed at Easton. I have therefore repeated the order to Captain Shoemaker to march for Fort Fayette—
          With great respect
          S of War—
        